DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 4: “obtaining the physical signals detected by the physical sensor” should be corrected to “obtaining  a physical sensor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 11 the limitation(s):
detect correlated sequences from the physical signals; 
construct a covariance matrix based on the correlated sequences; 
compute a spatial spectrum indicative of a location of a leak based on the covariance matrix; and 
utilize a beamforming technique to determine a localized peak of the spatial spectrum, wherein the localized peak is indicative of the location of the leak.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
“detect correlated sequences from the physical signals”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “detect” in the context of this claim encompasses the user manually detecting correlated sequences. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Eq. 10 which is an explicit recitation of an equation corresponding to the claimed limitation.
“construct a covariance matrix based on the correlated sequences”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “construct” in the context of this claim encompasses the user manually constructing a covariant matrix. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Eq. 12 which is an explicit recitation of an equation corresponding to the claimed limitation.
“compute a spatial spectrum indicative of a location of a leak based on the covariance matrix”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “compute” in the context of this claim encompasses the user manually computing a spatial spectrum. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Eq. 13 which is an explicit recitation of an equation corresponding to the claimed limitation.
“utilize a beamforming technique to determine a localized peak of the spatial spectrum, wherein the localized peak is indicative of the location of the leak”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a processor,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “a processor” language, “utilize” in the context of this claim encompasses the user manually using a beamforming technique to find a local peak. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Eq. 13 which is an explicit recitation of an equation corresponding to the claimed limitation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A downhole leak detection system” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to leak detection. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a leak detector having a physical sensor operable to travel along a wellbore and detect physical signals indicative of a leak proximate the physical sensor” and “obtain the physical signals detected by the physical sensor traveling along a wellbore” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a processor communicatively coupled to the leak detector” does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “leak detector” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “physical sensor” and “physical signals” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element of “a processor” is seen as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Hull (US 20110188346 A1); Ramirez et al. (Ramirez, Juan, Jonathan Odom, and Jeffrey Krolik. "Exploiting array motion for augmentation of co-prime arrays." 2014 IEEE 8th Sensor Array and Multichannel Signal Processing Workshop (SAM). IEEE, 2014); Mandal (US 20160258281 A1); Glenn (US 4114721 A); Lie et al (US 20100268489 A1); and Jing et al. (Jing, Wen-Qian, Daniel Fernandez Comesana, and David Perez Cabo. "Sound source localisation using a single acoustic vector sensor and multichannel microphone phased arrays." INTER-NOISE and NOISE-CON Congress and Conference Proceedings. Vol. 249. No. 2. Institute of Noise Control Engineering, 2014.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “leak detector”, “physical sensor”, “physical signal”, and “a processor” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The Independent claims 1 and 16 are also rejected under 35 USC 101, because they contain limitations substantially similar to the independent claim 11.

Dependent claims 2-10, 12-15, and 17-20 when analyzed as a whole are held to be patent ineligible under  35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 9 and 10 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2-10, 12-15, and 17-20 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more. 
Claims 14 and 15 recites generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1) in view of Ramirez et al. (Ramirez, Juan, Jonathan Odom, and Jeffrey Krolik. "Exploiting array motion for augmentation of co-prime arrays." 2014 IEEE 8th Sensor Array and Multichannel Signal Processing Workshop (SAM). IEEE, 2014).

Regarding Claim 1. Hull teaches:
A method of downhole leak detection (See para[0007]: identifying the location in the wellbore where there is ingress of liquids such as gas.), comprising: 
obtaining physical signals detected by at least one physical sensor traveling along a wellbore (See Fig. 1, para[0027]: Subsequent additional acoustic signals may be received and analyzed after subsequently lowering the two (or more) microphones to a different depth/location in the wellbore.); 
detecting correlated sequences from the physical signals (see Fig. 4, Fig. 8, para[0030], and para[0073]: a common acoustic component in said acoustic signals.).
Hull is silent as to the language: 
constructing a covariance matrix based on the correlated sequences; and
computing a spatial spectrum indicative of a location of a leak based on the covariance matrix.
Nevertheless, Ramirez teaches:
constructing a covariance matrix based on the correlated sequences (see Pages 526-527: The sensor synthesis process increases both the number of “sensors” in the array and the array aperture. The spatial-covariance matrix for this array.); and
computing a spatial spectrum indicative of a location of a leak based on the covariance matrix (See Fig. 4 and Pages 527-528: We consider the tradeoff in array performance when the spatial power spectrum is computed using the Direct-Data-Covariance matrix (DDC) and using the Augmented Covariance (AC) matrix derived from the co-array. The power spectrum obtained from the physical array can resolve both sources.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by constructing a covariance matrix based on the correlated sequences; and computing a spatial spectrum indicative of a location of a leak based on the covariance matrix such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on correlated sequences would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 2. Hull teaches:
The method of claim 1, 
further comprising utilizing a beamforming technique (See Fig. 4, para[0037] – para[0045]: an analysis of such acoustic signal with regard to amplitude of such acoustic signal over said time interval.) to determine a localized peak of the spatial spectrum, wherein the localized peak is indicative of the location of the leak (See Fig. 4, para[0050], and para[0099]: each of such common components may be labeled in the acoustic signal data 80a, 80b, 80c, 80d, 80e, 80f, to aid in being able to discern such common components 92,94 from the remainder of acoustic signals 80a, 80b, 80c, 80d, 80e, 80f and/or such acoustic signals filtered to remove extraneous signals 100 to produce acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, and such modified signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f graphically represented and common components 92,94 individually color-coded when displayed, as shown in FIG. 4, to more clearly observe the determined common components 92,94 and to permit the determination of which acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f has the earliest phase angle.).

Regarding Claim 6. Hull is silent as to the language of:
The method of claim 1, 
further comprising: 
performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and 
constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals.
Nevertheless, Ramirez teaches:
performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors (See Fig. 1, Fig. 2 and Page 526: The sensor count increases since virtual sensors are inserted into the array after each synthesis step. Under this coherence model we obtain a synthetic array snapshot where across the array the complex random amplitude is constant for each spatial signal present in the field. This model ensures that we can coherently beamform the signal across the array snapshot.); and 
constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals (See Pages 526-527: spatial-covariance matrix for this array.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 7. Hull is silent as to the language of:
The method of claim 6, 
further comprising: 
determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; 
determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; 
calculating a virtual weight of the array of virtual sensors relative to the first physical sensor based on the temporal correction factor and the modeled transfer function; and 
applying the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the array of virtual sensors.
Nevertheless, Ramirez teaches:
determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors (See Fig. 2 and Page 526: where Ψn is a phase correction factor required to time-align the array snapshot. The product exp(−jΨn)Tnsk(t + nτ ) produces a time-aligned vector of length Q’ that inserts the entries of sk(t + nτ ) in the appropriate synthesis positions.); 
determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors (See Page 526: synthetic array manifold vector. 
    PNG
    media_image1.png
    114
    527
    media_image1.png
    Greyscale
.); 
calculating a virtual weight of the array of virtual sensors relative to the first physical sensor based on the temporal correction factor and the modeled transfer function (See Pages 526-527: the array element weights: 
    PNG
    media_image2.png
    183
    472
    media_image2.png
    Greyscale
.); and 
applying the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the array of virtual sensors (See Pages 526-527: The spatial-covariance matrix for this array is given by: 
    PNG
    media_image3.png
    59
    471
    media_image3.png
    Greyscale
. The estimate of the l-th lag of the spatial covariance matrix is given by: 
    PNG
    media_image4.png
    76
    478
    media_image4.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; calculating a virtual weight of the array of virtual sensors relative to the first physical sensor based on the temporal correction factor and the modeled transfer function; and applying the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the array of virtual sensors such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 8. Hull is silent as to the language of:
The method of claim 1, 
wherein the covariance matrix based on the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component.
Nevertheless, Ramirez teaches:
wherein the covariance matrix based on the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component (See Page 526: The spatial-covariance matrix for this array is given by: 
    PNG
    media_image3.png
    59
    471
    media_image3.png
    Greyscale
. This can be captured in our array motion signal model by letting αk, for each source, be constant, (i.e. coherent) for the time required for the array to travel a distance of nλ/2 meters.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull wherein the covariance matrix based on the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.


Regarding Claim 9. Hull is silent as to the language of:
The method of claim 1, 
wherein the physical sensor is traveling along the wellbore at an approximately constant velocity.
Nevertheless, Ramirez teaches:
wherein the physical sensor is traveling along the wellbore at an approximately constant velocity (See Page 526: Assume the array moves with a constant velocity v along a staight-line course.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull wherein the physical sensor is traveling along the wellbore at an approximately constant velocity such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “Under these assumptions, the wave-field can be modeled as the sum of plane-waves.” (See Page 526). One of ordinary skill would have been motivated to modify Hull, because having the sensor travel at a constant velocity would help to simplify the model and allow for the signal to be modeled as a sum of plane-waves, as recognized by Ramirez.

Regarding Claim 10. Hull teaches:
The method of claim 1, 
wherein the at least one physical sensor consists of only a first physical sensor (See Fig. 1 and para[0028]: a fibre optic cable (wire) which is lowered into a wellbore.).

Regarding Claim 11. Hull teaches
A downhole leak detection system (See para[0007]: identifying the location in the wellbore where there is ingress of liquids such as gas.) comprising: 
a leak detector having a physical sensor operable to travel along a wellbore and detect physical signals indicative of a leak proximate the physical sensor (See Fig. 1, para[0027]: Subsequent additional acoustic signals may be received and analyzed after subsequently lowering the two (or more) microphones to a different depth/location in the wellbore.); and 
a processor communicatively coupled to the leak detector (See Fig. 1 and para[0085]: The data acquisition unit 24 also includes signal processing equipment 26 that is communicative with the cable assembly 15.) and operable to: 
obtain the physical signals detected by the physical sensor traveling along a wellbore (See Fig. 1, Fig. 4, para[0027]: Subsequent additional acoustic signals may be received and analyzed after subsequently lowering the two (or more) microphones to a different depth/location in the wellbore.); 
detect correlated sequences from the physical signals (see Fig. 4, Fig. 8, para[0030], and para[0073]: a common acoustic component in said acoustic signals.); and
utilize a beamforming technique (See Fig. 4, para[0037] – para[0045]: an analysis of such acoustic signal with regard to amplitude of such acoustic signal over said time interval.) to determine a localized peak of the spatial spectrum, wherein the localized peak is indicative of the location of the leak (See Fig. 4, para[0050], and para[0099]: each of such common components may be labeled in the acoustic signal data 80a, 80b, 80c, 80d, 80e, 80f, to aid in being able to discern such common components 92,94 from the remainder of acoustic signals 80a, 80b, 80c, 80d, 80e, 80f and/or such acoustic signals filtered to remove extraneous signals 100 to produce acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, and such modified signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f graphically represented and common components 92,94 individually color-coded when displayed, as shown in FIG. 4, to more clearly observe the determined common components 92,94 and to permit the determination of which acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f has the earliest phase angle.).
Hull is silent as to the language of:
construct a covariance matrix based on the correlated sequences; 
compute a spatial spectrum indicative of a location of a leak based on the covariance matrix.
Nevertheless, Ramirez teaches:
construct a covariance matrix based on the correlated sequences (see Pages 526-527: The sensor synthesis process increases both the number of “sensors” in the array and the array aperture. The spatial-covariance matrix for this array.); 
compute a spatial spectrum indicative of a location of a leak based on the covariance matrix (See Fig. 4 and Pages 527-528: We consider the tradeoff in array performance when the spatial power spectrum is computed using the Direct-Data-Covariance matrix (DDC) and using the Augmented Covariance (AC) matrix derived from the co-array. The power spectrum obtained from the physical array can resolve both sources.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull to construct a covariance matrix based on the correlated sequences; compute a spatial spectrum indicative of a location of a leak based on the covariance matrix such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on correlated sequences would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 12. Hull is silent as to the language of:
The method of claim 11, 
further comprising: 
perform a coherent sequence extraction operation on the physical signals of the physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and 
construct the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals.
Nevertheless, Ramirez teaches:
perform a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors (See Fig. 1, Fig. 2 and Page 526: The sensor count increases since virtual sensors are inserted into the array after each synthesis step. Under this coherence model we obtain a synthetic array snapshot where across the array the complex random amplitude is constant for each spatial signal present in the field. This model ensures that we can coherently beamform the signal across the array snapshot.); and 
construct the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals (See Pages 526-527: spatial-covariance matrix for this array.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 13. Hull is silent as to the language of:
The method of claim 12, 
further comprising: 
determine a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; 
determine a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; 
calculate a virtual weight of the array of virtual sensors relative to the physical sensor based on the temporal correction factor and the modeled transfer function; and 
apply the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the virtual sensor.
Nevertheless, Ramirez teaches:
determine a temporal correction factor of the virtual signals corresponding to the array of virtual sensors (See Fig. 2 and Page 526: where Ψn is a phase correction factor required to time-align the array snapshot. The product exp(−jΨn)Tnsk(t + nτ ) produces a time-aligned vector of length Q’ that inserts the entries of sk(t + nτ ) in the appropriate synthesis positions.); 
determine a modeled transfer function of the virtual signals corresponding to the array of virtual sensors (See Page 526: synthetic array manifold vector. 
    PNG
    media_image1.png
    114
    527
    media_image1.png
    Greyscale
.); 
calculate a virtual weight of the array of virtual sensors relative to the first physical sensor based on the temporal correction factor and the modeled transfer function (See Pages 526-527: the array element weights: 
    PNG
    media_image2.png
    183
    472
    media_image2.png
    Greyscale
.); and 
apply the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the array of virtual sensors (See Pages 526-527: The spatial-covariance matrix for this array is given by: 
    PNG
    media_image3.png
    59
    471
    media_image3.png
    Greyscale
. The estimate of the l-th lag of the spatial covariance matrix is given by: 
    PNG
    media_image4.png
    76
    478
    media_image4.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; calculating a virtual weight of the array of virtual sensors relative to the first physical sensor based on the temporal correction factor and the modeled transfer function; and applying the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the array of virtual sensors such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 14. Hull teaches:
The downhole leak detection system of claim 11, 
wherein the processor is a component of the leak detector and is disposed inside a casing of the leak detector (See Fig. 1 and para[0085]: The data acquisition unit 24 also includes signal processing equipment 26 that is communicative with the cable assembly 15.).

Regarding Claim 15. Hull teaches:
The downhole leak detection system of claim 11, 
wherein the processor is a component of a surface-based electronic device (See Fig. 1 and para[0085]: The data acquisition unit 24 can be housed on a trailer or other suitable vehicle thereby making the apparatus 10 mobile.).

Regarding Claim 16. Hull teaches:
A non-transitory machine-readable medium comprising instructions stored therein, for execution by a processor (See Fig. 1 and para[0085]: The data acquisition unit 24 also includes signal processing equipment 26 that is communicative with the cable assembly 15.), which when executed by the processor, causes the processor to perform operations comprising: 
obtaining the physical signals detected by the physical sensor traveling along a wellbore (See Fig. 1, para[0027]: Subsequent additional acoustic signals may be received and analyzed after subsequently lowering the two (or more) microphones to a different depth/location in the wellbore.); 
detecting correlated sequences from the physical signals (see Fig. 4, Fig. 8, para[0030], and para[0073]: a common acoustic component in said acoustic signals.); and 
utilizing a beamforming technique (See Fig. 4, para[0037] – para[0045]: an analysis of such acoustic signal with regard to amplitude of such acoustic signal over said time interval.) to determine a localized peak of the spatial spectrum, wherein the localized peak is indicative of the location of the leak (See Fig. 4, para[0050], and para[0099]: each of such common components may be labeled in the acoustic signal data 80a, 80b, 80c, 80d, 80e, 80f, to aid in being able to discern such common components 92,94 from the remainder of acoustic signals 80a, 80b, 80c, 80d, 80e, 80f and/or such acoustic signals filtered to remove extraneous signals 100 to produce acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, and such modified signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f graphically represented and common components 92,94 individually color-coded when displayed, as shown in FIG. 4, to more clearly observe the determined common components 92,94 and to permit the determination of which acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f has the earliest phase angle.).
Hull is silent as to the language of:
constructing a covariance matrix based on the correlated sequences; 
computing a spatial spectrum indicative of a location of a leak based on the covariance matrix.
Nevertheless, Ramirez teaches:
constructing a covariance matrix based on the correlated sequences (see Pages 526-527: The sensor synthesis process increases both the number of “sensors” in the array and the array aperture. The spatial-covariance matrix for this array.); and
computing a spatial spectrum indicative of a location of a leak based on the covariance matrix (See Fig. 4 and Pages 527-528: We consider the tradeoff in array performance when the spatial power spectrum is computed using the Direct-Data-Covariance matrix (DDC) and using the Augmented Covariance (AC) matrix derived from the co-array. The power spectrum obtained from the physical array can resolve both sources.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by constructing a covariance matrix based on the correlated sequences; and computing a spatial spectrum indicative of a location of a leak based on the covariance matrix such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on correlated sequences would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 17. Hull is silent as to the language of:
The non-transitory machine-readable medium of claim 16, 
further comprising instructions stored therein, which when executed by the processor, causes the processor to perform operations comprising: 
performing a coherent sequence extraction operation on the physical signals of the physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and 
constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals.
Nevertheless, Ramirez teaches:
performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors (See Fig. 1, Fig. 2 and Page 526: The sensor count increases since virtual sensors are inserted into the array after each synthesis step. Under this coherence model we obtain a synthetic array snapshot where across the array the complex random amplitude is constant for each spatial signal present in the field. This model ensures that we can coherently beamform the signal across the array snapshot.); and 
constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals (See Pages 526-527: spatial-covariance matrix for this array.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by performing a coherent sequence extraction operation on the physical signals of the at least one physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors; and constructing the covariance matrix based on the plurality of virtual signals in addition to the correlated sequences of the physical signals such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.
Regarding Claim 18. Hull is silent as to the language of:
The non-transitory machine-readable medium of claim 17, 
further comprising instructions stored therein, which when executed by the processor, causes the processor to perform operations comprising: 
determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; 
determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; 
calculating a virtual weight of the array of virtual sensors relative to the physical sensor based on the temporal correction factor and the modeled transfer function; 
determining a true steering vector of the virtual signals corresponding to a virtual sensor of the array of virtual sensors; and 
applying the true steering vector and the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the virtual sensor.
Nevertheless, Ramirez teaches:
determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors (See Fig. 2 and Page 526: where Ψn is a phase correction factor required to time-align the array snapshot. The product exp(−jΨn)Tnsk(t + nτ ) produces a time-aligned vector of length Q’ that inserts the entries of sk(t + nτ ) in the appropriate synthesis positions.); 
determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors (See Page 526: synthetic array manifold vector. 
    PNG
    media_image1.png
    114
    527
    media_image1.png
    Greyscale
.); 
calculating a virtual weight of the array of virtual sensors relative to the physical sensor based on the temporal correction factor and the modeled transfer function (See Pages 526-527: the array element weights: 
    PNG
    media_image2.png
    183
    472
    media_image2.png
    Greyscale
.); 
determining a true steering vector of the virtual signals corresponding to a virtual sensor of the array of virtual sensors (See Page 526: synthetic array manifold vector. 
    PNG
    media_image1.png
    114
    527
    media_image1.png
    Greyscale
.) (Examiner notes: in applications Specification para[0043] a steering vector is defined as: “For each location of the synthetic sensors, a steering vector â({circumflex over (r)}.sub.j), which is a modeled transfer function from {circumflex over (r)}.sub.j to the virtual sensors.”); and 
applying the true steering vector and the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the virtual sensor (See Pages 526-527: The spatial-covariance matrix for this array is given by: 
    PNG
    media_image3.png
    59
    471
    media_image3.png
    Greyscale
. The estimate of the l-th lag of the spatial covariance matrix is given by: 
    PNG
    media_image4.png
    76
    478
    media_image4.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull by determining a temporal correction factor of the virtual signals corresponding to the array of virtual sensors; determining a modeled transfer function of the virtual signals corresponding to the array of virtual sensors; calculating a virtual weight of the array of virtual sensors relative to the physical sensor based on the temporal correction factor and the modeled transfer function; determining a true steering vector of the virtual signals corresponding to a virtual sensor of the array of virtual sensors; and applying the true steering vector and the virtual weight to one or more values of the covariance matrix that represent the virtual signals corresponding to the virtual sensor such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Regarding Claim 19. Hull teaches:
The non-transitory machine-readable medium of claim 16, 
wherein detecting the correlated sequences from the physical signals comprises: 
determining correlated sequences of the physical signals detected by the physical sensor (see Fig. 4, Fig. 8, para[0030], and para[0073]: a common acoustic component in said acoustic signals.); and 
concatenating the correlated sequences into a multichannel representation of the correlated sequences (See fig. 12, Fig. 13 and para[0134]: channel 1 and channel 2.).


Regarding Claim 20. Hull is silent as to the language of:
The non-transitory machine-readable medium of claim 19, 
wherein the multichannel representation of the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component.
Nevertheless, Ramirez teaches:
wherein the multichannel representation of the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component (See Page 526: The spatial-covariance matrix for this array is given by: 
    PNG
    media_image3.png
    59
    471
    media_image3.png
    Greyscale
. This can be captured in our array motion signal model by letting αk, for each source, be constant, (i.e. coherent) for the time required for the array to travel a distance of nλ/2 meters.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull wherein the multichannel representation of the correlated sequences comprises a source component, a temporal delay component, and a propagation and attenuation component such as that of Ramirez. Hull and Ramirez are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ramirez teaches, “Our objective is to use array motion to synthesize an array that can achieve the performance of a filled uniform linear array (ULA), but with fewer sensors than required for spatial Nyquist sampling” (See Abstract). Ramirez further teaches, “We have shown that array motion can be used to synthesize the filled aperture of a co-prime array and have demonstrated that the hole-free co-array can be used to estimate a covariance matrix that is larger than the number of sensors present in the array.” (See Page 528, Conclusion). One of ordinary skill would have been motivated to modify Hull, because constructing a covariance matrix based on virtual sensors would help to construct a covariance matrix that is larger than the number of sensors used and able to resolve the location of a leak using fewer sensors, as recognized by Ramirez.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1) in view of Ramirez et al. (Ramirez, Juan, Jonathan Odom, and Jeffrey Krolik. "Exploiting array motion for augmentation of co-prime arrays." 2014 IEEE 8th Sensor Array and Multichannel Signal Processing Workshop (SAM). IEEE, 2014) as applied to claim 1 above, and further in view of Mandal (US 20160258281 A1).

Regarding Claim 3. Hull is silent as to the language of:
The method of claim 1, 
further comprising determining an approximate radial distance of the leak relative to the at least one physical sensor, wherein the location of the leak is expressed by the approximate radial distance.
Nevertheless, Mandal teaches:
further comprising determining an approximate radial distance of the leak relative to the at least one physical sensor, wherein the location of the leak is expressed by the approximate radial distance (See Fig. 2, Fig. 6, and para[0023]: locating acoustic sources within and around a borehole such that a radial distance associated with an acoustic source, such as a fluid leak, from a center axis of the borehole can be more accurately identified.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull further comprising determining an approximate radial distance of the leak relative to the at least one physical sensor, wherein the location of the leak is expressed by the approximate radial distance such as that of Mandal. Hull and Mandal are analogous to the instant application, because all of the references are directed to the same field of endeavor. Mandal teaches, “The data processor 18 processes the acoustic data signals to provide information about acoustic source in order to influence the choice of well operations or, in the case of a leak, to aid in repairs” (See para[0029). One of ordinary skill would have been motivated to modify Hull, because determining an approximate radial distance to a leak would help to more efficiently repair the leak, as recognized by Mandal.

Regarding Claim 4. Hull is silent as to the language of:
The method of claim 3, 
wherein the approximate radial distance comprises two components along two perpendicular axes that form a plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along a first component (x-axis) and a distance along a second component (y-axis).
Nevertheless, Mandal teaches:
wherein the approximate radial distance comprises two components along two perpendicular axes that form a plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along a first component (x-axis) and a distance along a second component (y-axis) (See Fig. 2 and para[0049]: Cartesian coordinates.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull wherein the approximate radial distance comprises two components along two perpendicular axes that form a plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along a first component (x-axis) and a distance along a second component (y-axis) such as that of Mandal. Hull and Mandal are analogous to the instant application, because all of the references are directed to the same field of endeavor. Mandal teaches, “The data processor 18 processes the acoustic data signals to provide information about acoustic source in order to influence the choice of well operations or, in the case of a leak, to aid in repairs” (See para[0029). One of ordinary skill would have been motivated to modify Hull, because determining an x and y component of a leak would help to more efficiently repair the leak, as recognized by Mandal.

Regarding Claim 5. Hull is silent as to the language of:
The method of claim 4, 
wherein the radial distance comprises a third component along an axis (z-axis) normal to the plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along the third component.
Nevertheless, Mandal teaches:
wherein the radial distance comprises a third component along an axis (z-axis) normal to the plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along the third component (See Fig. 2 and para[0029]: depth of the acoustic source.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hull wherein the radial distance comprises a third component along an axis (z-axis) normal to the plane along which the first physical sensor is displaced, and wherein determining the approximate radial distance comprises determining a distance along the third component such as that of Mandal. Hull and Mandal are analogous to the instant application, because all of the references are directed to the same field of endeavor. Mandal teaches, “The data processor 18 processes the acoustic data signals to provide information about acoustic source in order to influence the choice of well operations or, in the case of a leak, to aid in repairs” (See para[0029). One of ordinary skill would have been motivated to modify Hull, because determining an approximate z component of a leak would help to more efficiently repair the leak, as recognized by Mandal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863